t c memo united_states tax_court warren richard follum petitioner v commissioner of internal revenue respondent docket no filed date warren richard follum pro_se jordan s musen and paul g topolka for respondent memorandum opinion panuthos chief special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 this matter is before the court on respondent's motion to dismiss for lack of jurisdiction petitioner's motion to dismi sec_1 all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure for lack of jurisdiction and petitioner's motion to restrain collection although respondent contends that this case must be dismissed on the ground that petitioner failed to file his petition within the 90-day period prescribed in sec_6213 petitioner argues that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 there being no question that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute respecting the proper ground for dismissal because we lack jurisdiction in this case it follows as discussed in greater detail below that we likewise lack the authority to restrain collection in this case background in date respondent mailed a letter to petitioner pincite stoneycreek drive rochester new york the rochester address proposing adjustments to his federal income taxes for the years and petitioner listed the rochester address on his tax returns for the years and and continued to reside at that address until date in date petitioner moved to wilmington north carolina in search of work in the meantime petitioner filed his federal_income_tax return in date listing his address as p o box wilmington north carolina the wilmington address in early date petitioner closed the wilmington post office box and moved to creek road lewiston new york the lewiston address on date respondent mailed a letter to petitioner at the wilmington address stating that petitioner's tax returns for and had been selected for audit and requesting that petitioner appear at respondent's offices in wilmington on date petitioner maintains that he did not receive this letter respondent's files do not indicate that the letter was returned to respondent undelivered on date respondent issued a second letter to petitioner at the wilmington address proposing adjustments to petitioner's taxes for the years and petitioner maintains that he did not receive this letter respondent's files do not indicate that the letter was returned to respondent undelivered on date respondent mailed two separate notices of deficiency2 to petitioner determining deficiencies in and an addition to his federal income taxes for the taxable years and as follows one of the notices includes the determination for and the other notice includes the determination for and addition_to_tax year deficiency sec_6651 dollar_figure --- big_number --- big_number dollar_figure big_number --- the notices of deficiency were mailed to petitioner in a single envelope addressed to petitioner at the wilmington address as listed in petitioner's tax return--the last return filed by petitioner prior to the mailing of the above-described notices of deficiency petitioner concedes that he did not provide respondent with notice of his change_of address to the lewiston address between the time that he filed his tax_return and the date that respondent mailed the above-described notices of deficiency on date the envelope bearing the notices of deficiency was returned to respondent undelivered and marked box closed unable to forward return to sender there is no explanation in the record why it took the u s postal service over months to return to respondent the envelope bearing the undelivered notices of deficiency in any event upon receipt of the undelivered notices of deficiency respondent's agents conducted a computer search in an effort to obtain petitioner's correct address as a result of that search and relying upon information reported to respondent by third parties on forms and w-2 respondent mailed copies of the notices of deficiency to petitioner at the rochester address apparently there was an outstanding forwarding request with the u s postal service from the rochester address to the lewiston address petitioner received the copies of the notices sent at this point when they were forwarded to the lewiston address petitioner filed a petition for redetermination with the court on date the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date on date respondent mailed separate notices of intent to levy to petitioner in respect of his tax_liabilities for and these notices were mailed to petitioner at the lewiston address as indicated respondent filed a motion to dismiss for lack of jurisdiction alleging that petitioner failed to file his petition within the 90-day period prescribed in sec_6213 petitioner filed both an objection to respondent's motion to dismiss and his own motion to dismiss for lack of jurisdiction alleging that the notices of deficiency were not mailed to his correct address petitioner asserts that his last_known_address is the rochester address--the address appearing on the tax at the time the petition was filed petitioner resided at lewiston new york returns for the years in issue in addition petitioner filed a motion to restrain collection a hearing was conducted in this case in washington d c petitioner and counsel for respondent appeared at the hearing and presented argument in respect of the pending motions discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the notices of deficiency in this case on date the petition in this case was postmarked date and was filed by the court on date given that the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 as previously indicated petitioner contends that respondent failed to mail the notices of deficiency to his last_known_address we disagree petitioner contends that his last_known_address was the rochester address--the address listed in his tax returns for the years in issue although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the taxpayer bears the burden of proving that a notice_of_deficiency was not sent to his last_known_address yusko v commissioner supra pincite contrary to petitioner's position we conclude that the notices of deficiency were mailed to his last_known_address respondent mailed the notices of deficiency to petitioner at the wilmington address--the address appearing on petitioner's tax_return which was the last return filed by petitioner prior to the mailing of the notices of deficiency moreover petitioner concedes that after filing his tax_return but prior to the mailing of the notices of deficiency he did not provide respondent with clear and concise notice that he intended for respondent to correspond with him at any address other than the wilmington address petitioner erroneously relies on 15_f3d_970 10th cir affg tcmemo_1992_328 for the proposition that his last_known_address is the address appearing on his tax returns for the years in issue specifically armstrong v commissioner supra pincite includes a statement consistent with the principle articulated above that the address on the taxpayer's most recent tax_return is ordinarily treated as the taxpayer's last_known_address although the court in armstrong held that the address appearing on the taxpayer's tax returns for the years in issue constituted the taxpayer's last_known_address it did so only after finding that the revenue_agent had alertly discovered that the address appearing on the taxpayer's most recent tax_return was nonexistent id in this regard petitioner's reliance on armstrong is misplaced petitioner also contends that respondent did not exercise reasonable diligence in ascertaining his correct address underlying this argument is petitioner's assumption that respondent was aware prior to issuing the notices of deficiency that the wilmington address was incorrect in particular petitioner contends that because he did not receive the two letters that respondent mailed to him at the wilmington address during august and date those letters must have been returned to respondent undelivered however we are unable to conclude on the record presented that the letters in question were returned to respondent undelivered in short respondent has no record in her files indicating that the letters were returned undelivered and petitioner presented no evidence to show otherwise under the circumstances we are not persuaded that respondent failed to exercise reasonable diligence in ascertaining petitioner's correct address in accordance with the preceding discussion we hold that respondent mailed the notices of deficiency to petitioner at his last_known_address as a consequence we will grant respondent's motion to dismiss for lack of jurisdiction on the ground that petitioner failed to file a timely petition for redetermination and we will deny petitioner's motion to dismiss with the foregoing as background we turn to petitioner's motion to restrain collection under sec_6213 our jurisdiction to restrain the commissioner from assessing or collecting a tax_deficiency is limited to cases where a timely petition for redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition see 99_tc_466 96_tc_707 because petitioner failed to file a timely petition for redetermination it follows that we lack the authority to restrain respondent from collecting taxes for the years in question to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction denying petitioner's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in federal district_court or the u s court of federal claims see 55_tc_138 and denying petitioner's motion to restrain collection
